Miller, Cii. J.,
dissenting. — I dissent from the foregoing opinion on the questions arising upon the' demurrer to the indictment. It charges that the defendants did “ unlawfully, feloniously, wickedly and maliciously conspire and confederate together with the fraudulent and malicious intent to injure the administration of public justice by unlawfully getting the said eight barrels of intoxicating liquors out of the possession and control of the said ~W. ~W. Moore, and secreting the same so that it could not be had to be disposed of as should finally be adjudged and ordered on the hearing of the said information.”
In a preceding part of the indictment it is alleged that a search-warrant had been issued by a justice of the peace under which Moore, as deputy marshal of the city of Des Moines, had and held the eight barrels of intoxicating liquors in his custody, pending, proceedings for its condemnation in the manner prescribed by law; all of which, it is alleged, was well known to the defendants.
The unlawful acts defendants are charged with conspiring to do, are “ by unlawfully getting the said eight barrels of intoxicating liquors out of the possession and control of said W. ~W. Moore, by means of an action of replevin, “ and secreting the same so that it could not be had to be disposed of as might finally be adjudged,” etc. These acts, although they may he unlawful in that the liquors could not legally be taken by writ of replevin from the deputy marshal, after he had acquired the custody of them under a regular warrant, issued in *248pursuance of law, commanding their seizure, yet such acts are not criminal, nor are the alleged means used to accomplish the purposes of the alleged conspiracy shown to be criminal.
The rule is settled that an indictment for conspiracy under § 4408 of the Revision, being the section under which this indictment is drawn, must show on its face that the act to be accomplished by the conspiracy is a crindnal one, or else, if the purpose thus disclosed does not import a crime, then other facts must be alleged and set forth, so as to show that the means to be employed are criminal. The State v. Stevens, 30 Iowa, 391; The State v. Potter, 28 Id., 554; The State v. Jones, 13 Id., 269.
There is no statute of the state making it a criminal offense to obtain by an action of replevin, or other civil action or proceeding, the custody of liquors thus in the custody of the officers of the law, and secrete them so that they cannot be disposed of as the justice of the peace might finally determine. However reprehensible such conduct .may be, it does not constitute a public offense under the laws of this state. And however true it may be that an action of replevin, brought under such circumstances, cannot be maintained, still no crime would be thereby committed.
It is said that under §4251 of the Revision, the acts charged in the indictment constitute the offense therein created and punished. That section is as follows:
“ Be it enacted, etc., that any person who shall knowingly, and without authority of law, take, cany away, secrete, or destroy any goods or chattels while the same are lawfully in the custody of any sheriff, coroner, marshal, constable, or other peace officer, and rightly held by such officer by virtue of execution, writ of attachment of other legal process issued under the laws of the state of Iowa, shall be punished,” etc.
This section is part of an act passed March 24, 1860, entitled “ An act to prevent larceny of personal property taken on legal process.” The object and purpose of the act is thus clearly expressed in the title, and the language of the section above set out, as clearly manifests that it was intended to punish those who “ knowingly and without authority of law take, *249carry away, etc., any goods and chattels while the same are lawfully in the custody 'of ” an officer of the law, and rightly held by him. But that it was not in the contemplation of the legislature to punish one who with lawful process regularly issued from a court in due form of law, takes personal property from the possession of such officer, seems to me to admit of no doubt.
If, then, a man who should take such property from the custody of a sheriff or constable, by means of a writ of replevin, regularly issued upon a claim that the property was exempt from seizure on execution or attachment by the officer, or that it did not belong to the person against whom the writ of execution or attachment ran, but to the plaintiff in replevin, would render himself liable to indictment if he should be unsuccessful in his action, however honest he may have been in his belief that the property was not liable to seizure by the officer from whom he replevied it, for in such case the taking would be knowingly done.
I cannot believe that such was the- intention of the legislature in the enactment of the statute referred to. On the contrary the taking must be “ without authority of law,” which cannot be when done under and by virtue of legal process duly and regularly issued according to law. In such case the taking is with authority of law.
The actual doing of the acts charged in the indictment being, therefore, no offense under the law, it cannot be an offense to conspire to do them, for it would be absurd to say that an intention to do an act was criminal when the act intended if committed would be no offense. The State v. Potter, supra.
In my opinion the demurrer should have been sustained and the judgment reversed.